      Case 2:19-cv-00590-WKW-JTA Document 76 Filed 08/18/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

 DEDRICK LASHON WELLS,                           )
                                                 )
                Plaintiff,                       )
                                                 )
           v.                                    )      CASE NO. 2:19-CV-590-WKW
                                                 )                [WO]
 MONTGOMERY COUNTY JAIL,                         )
 DERRICK CUNNINGHAM, and                         )
 LADARRIAN BENNETT,                              )
                                                 )
                Defendants.                      )

                                            ORDER

       On July 14, 2020, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed.1 (Doc. # 75.) Upon an independent review of the

record and the Recommendation, it is ORDERED that the Recommendation is

ADOPTED and that this action is DISMISSED WITHOUT PREJUDICE.

       Final judgment will be entered separately.

       DONE this 18th day of August, 2020.

                                                           /s/ W. Keith Watkins
                                                     UNITED STATES DISTRICT JUDGE



       1
          The Magistrate Judge’s order to show cause why Defendants’ motions to dismiss should
not be granted (Doc. # 74) was mailed to Plaintiff at his address of record, but it was returned as
undeliverable. But one earlier order with which Plaintiff failed to fully comply (Doc. # 71) and
the Recommendation (Doc. # 75) were not returned. Plaintiff’s failure to keep the court apprised
of his current address is an additional basis for dismissal because it is tantamount to a failure to
prosecute and/or an abandonment of the case.
